Citation Nr: 1036128	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In September 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has asserted that service connection is warranted 
because he believes his current diagnosis of PTSD is related to 
stressful events that occurred during his service as a stevedore 
in Vietnam.  

Service connection for PTSD requires (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2009) 
(conforming to the Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (1994) (DMS-IV); (2) medical evidence of a 
causal nexus between current symptomatology and a claimed in-
service stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows that a 
veteran did not serve in combat with enemy forces during service, 
or if there is a determination that a veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard to establishing the required in-service 
stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include 
a paragraph which, in pertinent part, states that, if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist, with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.303(f)(3) (2009) (as amended by 75 Fed. Reg. 39843 
(July 13, 2010)).  

The Veteran has reported six events in service to which he 
believes his PTSD is related.  Stressor number one involves an 
incident, which occurred in approximately April 1967, when a 
forklift speared a napalm bomb, causing bomb gel to leak onto the 
ship deck.  Similarly, stressor number two involves an incident, 
which occurred in approximately April or May 1967, when a pallet 
of 500 pound bombs fell into a cargo hold where the Veteran was 
located.  The Veteran has asserted that, in both instances, he 
feared for his life because he did not know if the bombs would 
cause explosions and because no one, including himself, knew how 
to handle the situations.  

Stressor number three involves an incident, in approximately 
August 1967, when his friend, M.N., severely injured his thigh 
while removing packing from a bomb pallet.  While the Veteran was 
not present at the time of the injury, he has reported that he 
arrived after being told his friend had injured himself.  
Stressor number four involves the Veteran's visit to see M.N. at 
the Air Force Hospital in Cam Ran Bay following the injury.  The 
Veteran has asserted that he was shocked to see numerous injured 
soldiers, including one individual who did not have any hands and 
looked at him with hatred.  He has asserted that the hospital 
visit changed his life and that he has never forgotten the face 
of the man who looked at him.  

Stressor number five involves the Veteran's fear of being 
assigned to a unit on the frontlines.  The Veteran testified that 
stevedores were pulled from Cam Ran Bay and assigned to various 
other units that were stationed in the field and on the 
frontline.  He testified that men in the field often did not 
return and he lived in fear of being transferred to one of those 
units.  Similarly, stressor number six involves the Veteran's 
fear of hostile military action while stationed at Cam Ran Bay.  
The Veteran testified that he experienced fear and anxiety from 
being potentially exposed to guerilla and Vietcong attacks while 
stationed in a combat zone in Vietnam.  

In support of his claim, the Veteran, via his representative, has 
submitted numerous military records which document the activities 
of the Veteran's unit, 155th Transportation Company, in Vietnam.  
This evidence was submitted directly to the Board but it does not 
appear that the Veteran waived his right to have this additional 
evidence initially considered by the RO.  In this regard, review 
of the record reveals the Veteran submitted a waiver with the 
evidence submitted in July 2010; however, a waiver was not 
submitted with the evidence received in December 2009 and 
February 2010.  Therefore, this claim must be remanded in order 
for the RO to RO consider this additional evidence in the first 
instance and issue another supplemental statement of the case 
(SSOC), as appropriate.  See 38 C.F.R. § 20.1304(c) (any 
pertinent evidence submitted by the appellant or his 
representative must be referred to the agency of original 
jurisdiction for initial review, unless this procedural right is 
waived by the appellant or his representative, or unless the 
Board determines the benefit sought can be allowed on appeal 
without such a referral).

With respect to the military records submitted by the Veteran, 
the Board notes that the evidence potentially corroborates some 
of the Veteran's reported stressors.  A notation in a September 
1967 daily staff journal reflects that "38 stream" indicated 
that they had a damaged fire bomb and wanted to know what to do 
with it.  While this record does not indicate how the bomb was 
damaged, the Board finds that this entry may corroborate the 
Veteran's report of a bomb being punctured by a forklift and no 
one knowing how to handle the situation.  Despite this potential 
corroboration, the Board also finds, however, that there remains 
a question as to whether being in proximity to a damaged bomb, as 
described by the Veteran, was sufficient to produce PTSD and if 
there is a link between the Veteran's current symptoms and this 
stressor.  

Finally, the Board notes that several notations in the evidence 
submitted by the Veteran reflects that the 155th Transportation 
Company was subject to hostile enemy action while stationed at 
Cam Ran Bay, as several incidents of enemy activity, 
infiltration, and fire are documented.  In addition to his 
general fear of enemy action, the Veteran has asserted that he 
was aware of some of the incidents noted in the records.  
Moreover, the Veteran's DD Form 214 reflects that he was awarded 
the Vietnam Service Medal, which verifies service in a location 
that would involve "hostile military or terrorist activity."  
This evidence corroborates the Veteran's report of fear of 
hostile military activity during his service in Vietnam; however, 
there remains a question of whether this fear is adequate to 
support a diagnosis of PTSD and whether the Veteran's symptoms 
are related to the claimed stressor.  

Based on the above, it is very unclear if the Veteran has PTSD 
based on the stressors cited above.  Therefore, on remand, the RO 
will be requested to obtain a medical opinion that addresses all 
outstanding questions in this case.  In this regard, the Board 
notes the Veteran has not been afforded a VA examination in 
conjunction with this case and, thus, a VA examination and 
medical opinion is needed, as there is evidence of a current 
disability, evidence of stressful events in service, lay evidence 
of continuing stress and anxiety following service, which 
indicates that the Veteran's PTSD may be related to his military 
service, and insufficient medical evidence on which to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
by a VA psychiatrist knowledgeable in 
evaluating post-traumatic stress 
disorders, to determine the nature and 
extent of any psychiatric disorder(s) 
found to be present.  Any and all studies 
deemed necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.  

a.	The examiner should be advised that the 
Veteran's receipt of the Vietnam Service 
Medal verifies service in a location 
that would involve hostile military or 
terrorist activity.  

b.	The examiner is requested to provide an 
opinion as to whether each of the 
following are adequate to produce PTSD:

1)	Being told that a friend injured 
his thigh and arriving on the 
scene of the injury after the 
injury occurred;
2)	Working in an area with a damaged 
fire bomb; and
3)	Fear of hostile military action, 
as described by the Veteran, 
including fear of being assigned 
to a frontline unit.  

c.	As to each stressor found to be adequate 
to support a diagnosis of PTSD, the 
examiner is requested to address whether 
it is at least as likely as not (i.e., a 
probability of 50 percent) that there is 
a link between the Veteran's current 
symptomatology and the stressor.  
d.	A rationale must be provided for each 
opinion offered.  

e.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should specify so in the report and 
explain why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
considers all additional information and 
evidence obtained since the issuance of 
the last supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


